 


109 HR 4135 IH: To extend the suspension of duty on certain steam generators and certain parts used in nuclear facilities.
U.S. House of Representatives
2005-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4135 
IN THE HOUSE OF REPRESENTATIVES 
 
October 25, 2005 
Mr. Herger introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend the suspension of duty on certain steam generators and certain parts used in nuclear facilities. 
 
 
1.Certain steam generators, and certain reactor vessel heads and pressurizers, used in nuclear facilities 
(a)Certain steam generatorsHeading 9902.84.02 of the Harmonized Tariff Schedule of the United States is amended by striking 12/31/2008 and inserting 12/31/2010. 
(b)Certain reactor vessel heads and pressurizersHeading 9902.84.03 of the Harmonized Tariff Schedule of the United States is amended by striking 12/31/2008 and inserting 12/31/2010. 
(c)Effective dateThe amendments made by subsections (a) and (b) shall take effect on the date of the enactment of this Act.  
 
